DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on January 27, 2021.
3.	Claims 1-3 have been amended.
4.	Claim 7 has been cancelled.
5.	Claims 1-6 are currently pending and are considered below.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more.
Step 1:  Claims 1 and 4 is a system comprising a processor and a memory and claims 2 and 5 is a method and claims 3 and 6 is a non-transitory computer-readable medium.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. 101.  However, claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
	Step 2A:
	Prong 1:  The claims include the abstract idea of advertising from samples of speech heard by the fixed-wing aircraft at a given location without observing an identity of the user; and displaying a generated advertisement based on the samples of speech via the fixed-wing aircraft.  The claims advertises from samples of speech.  This concept falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the advertising step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element - using a processor to perform the advertising steps. The computer in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of advertising from samples of speech heard by the fixed-wing aircraft at a given location) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As for the dependent claims 4-6, these claims recite limitations that further define the same abstract idea noted in claims1-3.  Therefore, they are considered patent-ineligible for the reasons given above.

	
Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pellom et al. (U.S. Pub. No. 2017/0287470) (hereinafter ‘Pellom’) in view of Gaur (U.S. Pub. No. 2014/0297418) and further in view of Hamamoto (JP 2003-137193 A) (hereinafter ‘Hamamoto’) and further in view of Kim et al. (U.S. Pub. No. 2011/0071830) (hereinafter ‘Kim’).

advertising from samples of speech heard from a given location, Pellom teaches techniques for recording audio in the vicinity of a user on a long-term basis and leveraging the recorded audio for data analytics, wherein the information that is included in such long-term audio recordings can be mined to provide insights about the user during those time periods, which in turn can be used to facilitate or automate various actions or tasks such as targeted advertising (see at least paragraphs 0010, 0012-0018, 0020-0026 and 0038 and see figure 2); Pellom further teach displaying a generated advertisement based on the sample of speech, Pellom teaches facilitate or automate actions or tasks such as targeted advertising (see at least paragraph 0010).  
While Pellom teaches the advertising from samples of speech, Pellom does not explicitly teach a fixed-wing aircraft.  However, Gaur teaches communications can occur once the aircraft has landed or still in the air, wherein the communication data may consists of list of relevant advertisements and passenger feedback for those ads (see at least paragraphs 0007, 0010, 0011, 0019, 0020, 0025, 0026, 0056 and 0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Pellom to modify to include the environment of Gaur in analyzing speech samples such as those information data in Gaur’s aircraft communication data for targeted advertising in order to create an ad list for the aircraft passengers (see at least paragraphs 0056 and 0057).  
While Pellom in view of Gaur teaches the limitation mentioned above, the combination of Pellom and Gaur does not specifically teach the amendment, without observing an identity of the user.  However, Hamamoto teaches obtaining sound, a 
While Pellom in view of Gaur and Hamamoto teach the limitations mentioned above, the combination of Pellom, Gaur and Hamamoto do not explicitly teach wherein the samples of speech are detected from a camera that detects facial landmarks without mapping the facial landmarks to the identity of the user.  However, Kim teaches detecting lips from a face image through a camera, and suitably tracks lip movements (see at least paragraphs 0009, 0042, 0043 and 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the combination of Pellom, Gaur and Hamamoto to modify to include the teaching of Kim in order to improve recognition rate of individual instructions.  

14.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pellom et al. (U.S. Pub. No. 2017/0287470) (hereinafter ‘Pellom’) in view of Gaur (U.S. Pub. No. 2014/0297418) and further in view of Hamamoto (JP 2003-137193 A) (hereinafter ‘Hamamoto’) and Kim et al. (U.S. Pub. No. 2011/0071830) (hereinafter ‘Kim’) and further in view of SZ DJI Technology Co., Ltd. (hereinafter ‘SZ DJI’).


Claims 4-6:  Pellom in view of Gaur and Hamamoto  and further in view of Kim disclose the claims limitations according to claims 1-3, Hamamoto teaches microphone, however the combination do not explicitly teach wherein the samples of speech are detected from a plurality of cameras disposed at different angles and directions to the fixed-wing aircraft that faces the user in any direction that the fixed-wing aircraft is moving to and a plurality of microphones with a movable arm for fine-adjusting a precise position and an angle of the microphones that capture the samples of speech from a distance.  However, SZ DJI teaches the unmanned aerial vehicle (UAV) may be provided with one or more background microphones in a proximity of one or more background noise-producing components, and cameras are carried by the UAV for film shooting, site survey or remote sensing (see also paragraphs 0006, 0010 and 0076).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Pellom, Gaur, Hamamoto and Kim to modify to include the teaching of SZ DJI which includes microphones and cameras in obtaining sample of speeches that is taught by Gaur in order to use in the targeted advertising of Pellom (see at least paragraphs 0040 and 0076).   
Response to Arguments

15.	Applicant's arguments filed 01/27/2021 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicants argued that the amended features include a practical application of improve privacy while optimizing advertising. The .

16.	Applicant’s arguments with respect the rejection of claims 1-7 under 35 U.S.C. 103(a) have been considered but they are not persuasive.  Examiner noted that the amended limitation “wherein the samples of speech are detected from a camera that detects facial landmarks without mapping the facial landmarks to the identity of the user.”  Examiner notes that the prior art Kim teaches a lip reading system that effectively detects lips from a face image through a camera, suitably tracks lip movements, and suitably recognizes a voice instruction based on feature values of the lips.  Furthermore, Kim talks about if an input image from the lip video image unit is a color image, the lip detector suitably converts the input image into a black/white image. And finally, Kim talks about description will be given with respect to a case in which lips are detected and tracked by using a black/white image only.  Applicants’ specification recites “The fixed-wing aircraft 300 points cameras in a direction facing the users, and the user observing circuit 101 detect a face of each user and detects facial landmarks (e.g., nose, eyes, lips, checks, etc.) of the face of each user.” (See Applicants’ Specification paragraph 0028).

  Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	AU 2020102304 A4 talks about an unmanned aerial vehicle (UAV) that includes cameras that catches humans of interest and microphones that pick up a person signal.

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        02/13/2021